Citation Nr: 0824858	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-29 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for private medical treatment on 
July 11, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The record indicates that the veteran served on active duty 
from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Oklahoma City, Oklahoma.


FINDING OF FACT

A claim for payment or reimbursement of unauthorized medical 
expenses incurred for private medical treatment on July 11, 
2004 was not received within 90 days after the date the 
veteran was discharged from the private medical facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred for private medical treatment on 
July 11, 2004 have not been met.  38 C.F.R. § 17.1004 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  However, these changes are not applicable to 
claims such as the one decided herein.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
17).  

At any rate, the veteran was provided with the notice 
required by the VCAA in an October 2005 letter, coupled with 
a statement of the case dated in June 2006.  The VA has also 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Furthermore, the 
argument presented by the veteran in his March 2005 Notice of 
Disagreement shows that the veteran had actual knowledge of 
the information and evidence necessary to substantiate his 
claim.  Consequently, the duties to notify and assist have 
been met.

II.  Legal Criteria

Generally, in cases where the veteran seeks reimbursement for 
unauthorized medical expenses, it must be determined (1) 
whether the services for which payment is sought were 
authorized by VA, and (2) whether the appellant is eligible 
for payment or reimbursement for services not previously 
authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008 (2007).  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Pub. L. No. 
106-117, 113 Stat. 1553 (1999).

A claimant for payment or reimbursement under 38 U.S.C.A. § 
1725 must be the entity that furnished the treatment, the 
veteran who paid for the treatment, or the person or 
organization that paid for such treatment on behalf of the 
veteran.  38 C.F.R. § 17.1004(a).  To obtain payment or 
reimbursement for emergency treatment under 38 U.S.C.A. § 
1725, a claimant must submit to the VA medical facility of 
jurisdiction a completed standard billing form (such as UB92 
or a HCFA 1500).  38 C.F.R. § 17.1004(b).

To receive payment or reimbursement for emergency services, a 
claimant must file a claim within 90 days after the latest of 
the following: (1) July 19, 2001; (2) the date that the 
veteran was discharged from the facility that furnished the 
emergency treatment; (3) the date of death, but only if the 
death occurred during transportation to a facility for 
emergency treatment or if the death occurred during the stay 
in the facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 
17.1004(d).

III.  Analysis

In this case, the veteran has not argued nor does the 
evidence suggest that prior authorization was obtained.  
Therefore, the matter for inquiry is whether the veteran is 
eligible for payment or reimbursement for medical services 
which were not previously authorized.

Review of the record shows that the veteran was treated at 
Southwestern Memorial Hospital in Weatherford, Oklahoma on 
July 11, 2004 for transient cerebral ischemia.  The veteran 
was released that same day.  The medical treatment was for a 
non-service connected disability.  

The record clearly reveals that the claims for payment or 
reimbursement were received by VA on November 8 and November 
9, 2004.  As the veteran filed the claim over 90 days after 
he was discharged from Southwestern Memorial Hospital, he is 
ineligible to receive payment as set forth in 38 C.F.R. § 
17.1004(d). 

One of the claims forms received by the VA in November 2004 
states at the bottom, "POST DATE:  7/18/04."  The Board 
does not find this to provide any indication as to when the 
claims form was actually mailed to, or received by, VA.
 
On his March 2005 Notice of Disagreement, the veteran made 
various assertions that his claim for payment or 
reimbursement had been submitted to VA within 90 days.  He 
indicated that bills had been sent to the VA facilities on 
July 26, August 30, August 31, September 8, and again on 
October 9, 2004.  However, the veteran has provided no 
evidence to verify that his claim for payment or 
reimbursement for unauthorized medical expenses was submitted 
to VA within 90 days of his discharge from the private 
hospital on July 11, 2004.  

The Board notes that in July 2008 the veteran's 
representative asserted that the veteran's claim had been 
submitted to an different VA facility within the 90 time 
period.  He also asserted that the private hospital bill may 
not have been provided to the veteran within the 90 day time 
limit.  As noted before there is no evidence indicating that 
a claim for payment or reimbursement of unauthorized medical 
expenses was received at any VA facility within the 90 day 
time period.  The Board further notes that the veteran's 
statements on his Notice of Disagreement suggest that the 
veteran had received his hospital bills within a month of his 
discharge from the private hospital.

On his August 2006 Substantive Appeal, the veteran stated 
that he was unaware of the time of filing requirements until 
a later date.  

While the Board is sympathetic to the veteran's situation, it 
cannot grant the veteran's claim unless the facts of the case 
meet all the requirements under 38 C.F.R. § 17.1000-1008, 
including the filing requirements under 38 C.F.R. § 17.1004.  
As the veteran's claim failed to meet the filing requirement 
under 38 C.F.R. § 17.1004(d), the Board must deny the claim.  




ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred for private medical treatment on July 11, 2004 is 
denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


